Exhibit 10.1

EXECUTION VERSION

RESTATEMENT AGREEMENT

Restatement Agreement (this “Restatement Agreement”) dated as of February 5,
2014, by and among MEDIACOM COMMUNICATIONS CORPORATION, a Delaware corporation
(“MCC”), MEDIACOM LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“Parent Guarantor”), MEDIACOM
ILLINOIS LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation
duly organized and validly existing under the laws of the State of Minnesota
(“Zylstra”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Illinois, Mediacom Indiana,
Mediacom Iowa, Mediacom Minnesota, Mediacom Wisconsin, Zylstra, Mediacom
Arizona, Mediacom California, and Mediacom Delaware, the “Borrowers”), each of
the lenders party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., a
national banking corporation, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”). Capitalized terms not otherwise defined herein shall have the
definitions provided therefor in the Existing Credit Agreement (as defined
below).

WHEREAS, the Borrowers, certain lenders and the Administrative Agent entered
into a credit agreement dated as of October 21, 2004 (the “Original Credit
Agreement,” as amended, supplemented and modified and in effect on the date
hereof, the “Existing Credit Agreement”);

WHEREAS, Section 11.04 of the Existing Credit Agreement provides that the
Existing Credit Agreement may be amended by the Borrowers and the Majority
Lenders; and

WHEREAS, the Borrowers and the Majority Lenders have agreed to amend and restate
the Existing Credit Agreement in its entirety in the form attached as Annex A;

NOW, THEREFORE, it is hereby agreed as follows:

SECTION 1. Amendment and Restatement of Existing Credit Agreement. The Existing
Credit Agreement is hereby amended and restated in its entirety in the form
attached as Annex A.

SECTION 2. Conditions to Effectiveness. This Restatement Agreement shall become
effective upon satisfaction of each of the conditions set forth in Section 6.01
of Annex A.



--------------------------------------------------------------------------------

SECTION 3. No Other Amendments. Except as hereby amended and except as provided
below, the terms and provisions of each Loan Document shall remain in full force
and effect (including the security interest of the Administrative Agent under
the Loan Documents). The Administrative Agent and the Borrowers are hereby
authorized to enter into such amendments to the other Loan Documents and the
Exhibits to the Existing Credit Agreement as the Administrative Agent shall
determine are necessary or desirable to reflect the amendment and restatement of
the Existing Credit Agreement pursuant to this Restatement Agreement.

SECTION 4. GOVERNING LAW. THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of this Restatement Agreement by facsimile
or other electronic means shall be equally effective as delivery of the original
executed counterpart of this Restatement Agreement. Any party delivering an
executed counterpart of this Restatement Agreement by facsimile or other
electronic means shall also deliver an original executed counterpart of this
Restatement Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Restatement Agreement.

SECTION 6. Headings. The headings of this Restatement Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the Restatement Agreement
as of the date first written above.

 

BORROWERS MEDIACOM ILLINOIS LLC MEDIACOM INDIANA LLC MEDIACOM IOWA LLC MEDIACOM
MINNESOTA LLC MEDIACOM WISCONSIN LLC MEDIACOM ARIZONA LLC MEDIACOM CALIFORNIA
LLC MEDIACOM DELAWARE LLC MEDIACOM SOUTHEAST LLC By:   Mediacom LLC, Member By:
  Mediacom Communications Corporation, Member By:  

LOGO [g656193ex10_1pg03.jpg]

  Name:   Mark E. Stephan   Title:   EVP & CFO ZYLSTRA COMMUNICATIONS CORP. By:
 

LOGO [g656193ex10_1pg03.jpg]

  Name:   Mark E. Stephan   Title:   EVP & CFO Title:   MEDIACOM LLC By:  
Mediacom Communications Corporation, a Member By:  

LOGO [g656193ex10_1pg03.jpg]

  Name:   Mark E. Stephan   Title:   EVP & CFO MEDIACOM COMMUNICATIONS
CORPORATION By:  

LOGO [g656193ex10_1pg03.jpg]

  Name:   Mark E. Stephan   Title:   EVP & CFO

Mediacom LLC - Signature Page to Restatement Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

LOGO [g656193ex10_1pg04.jpg]

  Name:   Ann B. Kerns   Title:   Vice President

 

Mediacom LLC - Signature Page to Restatement Agreement



--------------------------------------------------------------------------------

ANNEX A

Annex A is filed as Exhibit 10.2 to the Annual Report on Form 10-K for the
fiscal year ended December 31, 2013 of Mediacom LLC.